Ames, J.
No attempt was made in the court below to impeach the good faith of this assignment, or to deny that it was made upon a proper and adequate consideration. We are justi*138fled, therefore, in assuming that it was not open to objection on any such ground. Boylen v. Leonard, 2 Allen, 407.
If then it was properly recorded, according to the terms of the St. of 1865, c. 43, § 2, it is valid against the trustee process, and the trustee would be entitled to be discharged. The trustee’s answer shows that it was recorded on the day of its date, in the office of a town clerk. The assignment purports to be made by Robert H. Eeed of Southbridge in the county of Worcester, and the answer of the trustee alleges that it was “ duly recorded.” The answer in this particular is objected to in the argument as a mere expression of the trustee’s opinion upon a question of law. But an assignment by a citizen of Southbridge, recorded in the office of a town clerk, cannot be “ duly recorded ” except by the town clerk of Southbridge, so that the answer of the trustee is upon a matter of fact, and not of law. We see no reason therefore for any other entry in the case than Judgment affirmed.